DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment

This office action is in response to applicant’s amendment filed on March 18, 2021 in response to PTO office action mailed on September 18, 2020.

Claims 1, 5, 7-10, 12-13, 17, 19-20 have are amended.  New claims 21-36 have been added.  As a result, Claims 1-36 are pending. The amendment has been entered.

The double patenting rejection has been withdrawn in response to the Terminal Disclaimer filed on March 28, 2021 linking the current application with its parent application Serial number 15/140,762 filed on 04/28/2016, now U.S. Patent # 10/417,653.

A Terminal Disclaimer filed on March 28, 2021 has been approved and entered.



Priority
The instant application 16533489, filed 08/06/2019 is a continuation of 15140762, filed 04/28/2016 ,now U.S. Patent #10417653  
15140762 Claims Priority from Provisional Application 62153914, filed 04/28/2015  15140762 is a continuation in part of 14667371, filed 03/24/2015 ,now U.S. Patent #10262330 
14667371 Claims Priority from Provisional Application 61969661, filed 03/24/2014 
15140762 is a continuation in part of 15009053, filed 01/28/2016, now U.S. Patent #9483498 
15009053 is a continuation of 13918576, filed 06/14/2013, now U.S. Patent #9275114 
13918576 is a continuation of 13734674, filed 01/04/2013, now U.S. Patent #8489596 
15140762 is a continuation in part of 13769736, filed 02/18/2013 ,now abandoned 15140762 is a continuation in part of 13938974, filed 07/10/2013 ,now abandoned 15140762 is a continuation in part of 14334066, filed 07/17/2014 ,now U.S. Patent #9589280 
14334066 Claims Priority from Provisional Application 61847083, filed 07/17/2013 
15140762 is a continuation in part of 14553422, filed 11/25/2014 
14553422 Claims Priority from Provisional Application 61908560, filed 11/25/2013 
15140762 is a continuation in part of 14802020, filed 07/17/2015, now U.S. Patent #10235683 
14802020 Claims Priority from Provisional Application 62026128, filed 07/18/2014 
15140762 is a continuation in part of 14886841, filed 10/19/2015, now U.S. Patent #10218808 



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given during a telephone interview with Joshua Tucker, (Reg. No. 63,809), on September 9, 2021.

The application has been amended as follows:
In the claims 

1.	(currently amended) A method of discovering psychographic segments of consumers with unsupervised machine learning, the method comprising:	obtaining, with one or more computers, a first set of more than 10,000 consumer-behavior records, each consumer-behavior record indicating, for a respective consumer, at least two businesses patronized by the respective consumer;	converting, with one or more computers, the first set of consumer-behavior records into respective consumer-behavior vectors in a first set of consumer-behavior vectors;	determining, with one or more computers, more than 5 psychographic segments of consumers by training an unsupervised machine learning model based on the first set of consumer-behavior vectors, wherein the first set of consumer-behavior vectors are not pre-labeled as members of any of the psychographic segments before determining the psychographic segments;; and 	predicting, with one or more computers, based on the classification, for each of the second set of consumer behavior records, a likelihood of the respective consumer engaging in behavior associated with a corresponding one of the psychographic segments, wherein predicting a likelihood of the respective consumer engaging in behavior associated with a corresponding one of the psychographic segments comprises predicting a likelihood to patronize a retail store patronized by others in the same segment.
2.	(original) The method of claim 1, wherein determining more than 5 psychographic segments of consumers comprises:	clustering the first set of consumer-behavior vectors based on pairwise distance in a parameter space defined by attributes of the consumer-behavior records.
3.	(original) The method of claims 2, wherein clustering the first set of consumer behavior vectors comprises determining that at least some vectors have more than a threshold number of other vectors within a threshold distance in the parameter space.

5.	(previously presented) The method of claim 1, wherein determining more than 5 psychographic segments of consumers comprises:	determining at least one segment with at least one latent variable model based on a mixture model of the first set of consumer-behavior vectors.
6.	(original) The method of claim 1, wherein determining more than 5 psychographic segments of consumers comprises:	forming a 2 or higher dimensional lattice of nodes, each node having a node vector and a coordinate in the lattice, the node vector having the same number of dimensions as the vectors in the first set of consumer-behavior records;	initializing the node vectors;	selecting a given consumer-behavior vector from among the first set of consumer-behavior vectors;	for each of at least half the nodes, determining a matching node having an associated node vector that is most similar to the given consumer-behavior vector;	determining adjacent nodes within a threshold distance in the lattice; and	adjusting node vectors of the adjacent nodes to be more similar to the given consumer-behavior vector.

8.	(canceled) 
9.	(currently amended) The method of claim 1,  comprises: 	predicting a likelihood to transition from patronizing one plurality of retail businesses to patronizing another plurality of retail businesses transitioned to by others in the same segment.
10.	(currently amended) The method of claim 1,  comprises:	predicting a likelihood to consume a product consumed by others in the same segment.
11.	(original) The method of claim 1, wherein determining more than 5 psychographic segments of consumers by training an unsupervised machine learning model with the consumer-behavior vectors comprises performing steps for training an unsupervised machine learning model.
12.	(previously presented) The method of claim 1, comprising:	selecting content based on the property associated with the corresponding one of the psychographic segments and not associated with the respective consumer; and	causing the content to be sent to a user.
13.	(currently amended) A non-transitory, machine-readable media storing instructions that when executed by one or more computers effectuate operations comprising:	obtaining, with one or more computers, a first set of more than 10,000 consumer-behavior records, each consumer-behavior record indicating, for a respective consumer, at least two businesses patronized by the respective consumer;	converting, with one or more computers, the first set of consumer-behavior records into respective consumer-behavior vectors in a first set of consumer-behavior vectors;	determining, with one or more computers, more than 5 psychographic segments of consumers by training an unsupervised machine learning model with the first set of consumer-behavior vectors, wherein the first set of consumer-behavior vectors are not pre-labeled as members of any of the psychographic segments before determining the psychographic segments;	obtaining, with one or more computers, a second set of consumer-behavior records after determining the psychographic segments of consumers; ; and 	predicting, with one or more computers, based on the classification, for each of the second set of consumer behavior records, a likelihood of the respective consumer engaging in behavior associated with a corresponding one of the psychographic segments, wherein predicting a likelihood of the respective consumer engaging in behavior associated with a corresponding one of the psychographic segments comprises predicting a likelihood to patronize a retail store patronized by others in the same segment.
14.	(original) The media of claim 13, wherein determining more than 5 psychographic segments of consumers comprises:	clustering the first set of consumer-behavior vectors based on pairwise distance in a parameter space defined by attributes of the consumer-behavior records.
15.	(original) The media of claim 14, wherein clustering the first set of consumer behavior vectors comprises determining that at least some vectors have more than a threshold number of other vectors within a threshold distance in the parameter space.
16.	(original) The media of claim 15, wherein determining more than 5 psychographic segments of consumers comprises:	selecting N cluster centers for N candidate clusters from among the first set of 
17.	(previously presented) The media of claim 13, wherein determining more than 5 psychographic segments of consumers comprises:	determining at least one segment with at least one latent variable model based on a mixture model of the first set of consumer-behavior vectors.
18.	(original) The media of claim 13, wherein determining more than 5 psychographic segments of consumers comprises:	forming a 2 or higher dimensional lattice of nodes, each node having a node vector and a coordinate in the lattice, the node vector having the same number of dimensions as the vectors in the first set of consumer-behavior records;	initializing the node vectors;	selecting a given consumer-behavior vector from among the first set of consumer-behavior vectors;	for each of at least half the nodes, determining a matching node having an associated node vector that is most similar to the given consumer-behavior vector;	determining adjacent nodes within a threshold distance in the lattice; and	adjusting node vectors of the adjacent nodes to be more similar to the given consumer-behavior vector.
19.	(previously presented) The media of claim 13, wherein:	determining more than 5 psychographic segments of consumers by training an unsupervised machine learning model based on the consumer-behavior vectors 
20.	(currently amended) The media of claim 13, comprises:	predicting a likelihood to transition from patronizing one plurality of retail businesses to patronizing another plurality of retail businesses transitioned to by others in the same segment.
21.	(previously presented) The media of claim 13, wherein determining a property associated with a corresponding one of the psychographic segments and not associated with the respective consumer comprises:	identifying one or more properties associated with the corresponding one of the psychographic segments and not indicated in the consumer-behavior vector of the respective consumer.
22.	(previously presented) The media of claim 13, wherein determining a property associated with a corresponding one of the psychographic segments and not associated with the respective consumer comprises:
23.	(previously presented) The media of claim 13, wherein determining a property associated with a corresponding one of the psychographic segments and not associated with the respective consumer comprises:	ranking a plurality of properties according to an amount or frequency of representation of each property within the corresponding one of the psychographic segments; and	selecting the property for the respective consumer based on respective rankings of the plurality of properties.
24.	(previously presented) The media of claim 13, wherein selecting the property for the respective consumer based on respective rankings of the plurality of properties further comprises:	selecting the property based on the consumer-behavior vector of the respective consumer not exhibiting the property.
25.	(previously presented) The media of claim 13, further comprising:	 transmitting, to a computing device associated with the respective consumer, content based on the property.
26.	(previously presented) The media of claim 13, wherein determining more than 5 psychographic segments of consumers by training an unsupervised machine learning model based on the consumer-behavior vectors comprises:	 establishing each consumer-behavior vector in the first set of consumer-behavior vectors within a parameter space;  	selecting a given consumer-behavior vector as a core vector if at least a 
27.	(previously presented) The media of claim 26, further comprising:	adjusting one or more parameters by which core vectors are selected;
28.	(previously presented) The media of claim 16, further comprising:	adjusting one or more parameters by which cluster centers are selected;	selecting N new cluster centers for N new candidate clusters from among the first set of vectors; 	assigning vectors in the first set to the new candidate clusters based on distance from the respective new cluster center;	iteratively updating the new cluster centers to reduce an aggregate measure of distances from the vectors to cluster centers and re-assigning the vectors to updated new clusters until less than a threshold amount of vectors change clusters between iterations; and	selecting either the updated clusters or the updated new clusters based on respective measures of distances from vectors to cluster centers. 
29.	(previously presented) The media of claim 28, wherein adjusting one or more parameters by which cluster centers are selected comprises: 
30.	(previously presented) The media of claim 13, wherein determining, with one or more computers, more than 5 psychographic segments of consumers by training an unsupervised machine learning model with the first set of consumer-behavior vectors comprises:	defining the consumer-behavior vectors within a parameter space based on attributes of the respective consumer-behavior records;	determining at least one threshold boundary for probabilistically classifying a vector as a member of given psychographic segment; and	determining, based on the at least one threshold boundary and the vector, a probability that the vector is a member of the given psychographic segment.
31.	(previously presented) The media of claim 13, wherein training the unsupervised machine learning model comprises:	determining the psychographic segments without defining a plurality of attributes of the respective psychographic segments in advance of the training.
32.	(previously presented) The media of claim 13, wherein training the unsupervised machine learning model based on the first set of consumer-behavior vectors comprises: 	training on a plurality of attributes associated with respective ones of the consumer-behavior vectors in the first set of consumer-behavior vectors that are not pre-labeled.
33.	(previously presented) The media of claim 13, wherein determining more than 5 psychographic segments of consumers by training an unsupervised machine learning model comprises:	training the unsupervised machine learning model on a plurality of attributes 
34.	(previously presented) The media of claim 13, wherein converting the first set of consumer-behavior records into respective consumer-behavior vectors in a first set of consumer-behavior vectors comprises:	identifying a plurality of records as being associated with a given consumer based on a matching of identifying information indicative of the given consumer across the plurality of records;	forming a consumer-behavior record of the given consumer based on the plurality of records; and	converting the consumer-behavior record of the given consumer into a consumer-behavior vector encoding a plurality of attributes of the given consumer based on the plurality of records.
35.	(previously presented) The media of claim 34, wherein:	each of the plurality of records comprises a respective timestamp, and	forming the consumer-behavior record of the given consumer based on the plurality of records comprises a selection of records from the plurality of records having respective timestamps covering a trailing duration of time. 
36.	(previously presented) The media of claim 34, wherein:	each of the plurality of records corresponds to a respective indication of a discrete instance of behavior of the given consumer, and	the consumer-behavior record comprises multiple instances of behavior of the given consumer.

Allowable Subject Matter
Claims 1-7 and 9-37 are allowed. 

Reason for Allowance

The following is an Examiner’s statement of reason for allowance:
The prior art of record, alone or in combination, fail to reach or suggest the claimed limitations as recited in the independent claims 1, 13 and 37.
In particular, the closest cited prior art, fails to teach the claimed limitations recited in claims 1-7 and 9-37.  Therefore, the 35 U.S.C. 103 rejection of claims has been withdrawn.  Thus, claims 1-7 and 9-37 are allowed. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164